Citation Nr: 1300431	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  10-01 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than February 22, 2007, for the grant of service connection for a bilateral hearing loss disability. 

2.  Entitlement to an effective date earlier than February 22, 2007, for the grant of service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1970 to January 1971. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in part, granted service connection for a bilateral hearing loss disability and assigned a 100 percent evaluation effective February 22, 2007, and tinnitus and assigned a 10 percent evaluation effective February 22, 2007.  

In March 2012, the Veteran presented testimony in a hearing before the undersigned sitting at the RO.  A copy of the transcript has been associated with the claims folder.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file to date reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal that the Board is adjudicating in this decision.


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for a bilateral hearing loss disability was filed at the RO on August 16, 1973.  This claim was denied in an October 1973 rating decision. 

2.  In December 1973, the Veteran submitted additional private medical evidence that was not considered by the RO. 

3.  The Veteran filed to reopen his previously denied claim for service connection for a bilateral hearing loss disability on December 30, 1999.  In a June 2000 letter, the RO notified the Veteran that submission of new and material evidence was necessary to reopen the claim of service connection.  The Veteran did not submit any additional evidence or argument, abandoning his December 1999 claim.     

4.  The Veteran again filed to reopen his previously denied claim for service connection for a bilateral hearing loss disability on February 25, 2003, and the RO denied the claim in September 2003.  The Veteran did not appeal the decision, and it became final.  
 
5.  The Veteran once again filed to reopen his previously denied claim for service connection for a bilateral hearing loss disability on February 22, 2007.  Service connection was subsequently granted, effective February 22, 2007. 

6.  There was no informal or formal claim, or written intent to file a claim for service connection for a bilateral hearing loss disability dated after the September 2003 denial and prior to the February 22, 2007, claim. 

7.  The Veteran has not raised a claim of entitlement to revision of either the October 1973 or September 2003 denial of service connection for a bilateral hearing loss disability based upon clear and unmistakable error (CUE). 

8.  The Veteran's initial claim for service connection for tinnitus was filed at the RO on February 22, 2007.  Service connection was subsequently granted, effective February 22, 2007. 

9.  There was no informal or formal claim, or written intent to file a claim for service connection for tinnitus dated prior to the February 22, 2007, claim. 


CONCLUSIONS OF LAW

1.  The October 1973 rating decision became final when the RO denied the substance of the claim in a September 2003 rating decision.  38 U.S.C.A. § 7105(c) (West 2002); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2012); Charles v. Shinseki, 587 F.3d 1318 (Fed. Cir. 2009); Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007).

2.  The requirements for an effective date earlier than February 22, 2007, for the award of service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 5103 , 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.159(b), 3.400 (2012).

3.  The requirements for an effective date earlier than February 22, 2007, for the award of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in April 2007, prior to the July 2008 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2012).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The April 2007 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claims for earlier effective dates for the grant of service connection for a bilateral hearing loss disability and tinnitus arise from his disagreement with the effective dates assigned following the grants of entitlement to service connection for the disabilities.  Once a claim is granted, it is substantiated and additional notice is not required.  Thus, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Furthermore, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).
VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2012).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  The Veteran was provided with a VA examination, the report of which reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  As noted above, he presented testimony in a hearing before the undersigned in March 2012.  Therefore, the duties to notify and assist have been met. 

Earlier Effective Date

The effective date for the grant of service connection based upon an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b) (2012). 
 
A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2012). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2012); Norris v. West, 12 Vet. App. 413 (1999). 

Hearing Loss Disability

The Veteran seeks an effective date earlier than the currently assigned February 22, 2007, for service connection for a bilateral hearing loss disability.  He contends that the effective date should be August 16, 1973, when he initially filed for service connection for his hearing loss disability.  

In this case, the basic facts are not in dispute.  In an unappealed October 1973 rating decision, the RO denied service connection for a bilateral hearing loss disability in part because contemporaneous hearing loss disability had not been established.  The RO notified the Veteran of the determination and his appellate rights, but he did not perfect an appeal of the RO's October 1973 rating decision.  Thereafter, in December 1999, the Veteran attempted to reopen his claim for service connection  and in a June 2000 letter, the RO informed him of the information necessary to submit a claim to reopen his claim.  No response was received by the Veteran.

In February 2003, the Veteran filed an application to reopen a claim of service connection for a bilateral hearing loss disability.  In a September 2003 rating decision, the RO continued the denial of service connection.  The Veteran did not appeal that decision.  Pursuant to the Veteran's February 2007 request to reopen his claim for service connection for a bilateral hearing loss disability and following a February 2008 VA audiological examination in which the examiner established that bilateral hearing loss disability was directly related to service, the RO found that new and material evidence sufficient to reopen the claim for service connection had been submitted in July 2008.  In the July 2008 rating decision, the   RO granted service connection for a bilateral hearing loss disability effective February 22, 2007, the date of receipt of the Veteran's petition to reopen.  

As noted above, the Veteran contends that the effective date should be August 16, 1973, when he initially filed for service connection for his hearing loss disability.  At the March 2012 hearing, the Veteran and his representative argued that the October 1973 rating decision is not final because two months later in December 1973 the Veteran submitted a private audiogram, which had never been considered by the RO.  The Board notes that there is no dispute that the Veteran submitted a private audiogram which was received at the RO in December 1973.  Because new evidence was submitted within one year of the October 1973 rating decision, that decision did not become final by the Veteran's failure to appeal within one year.  See Charles v. Shinseki, 587 F.3d 1318 (Fed. Cir. 2009) citing Muehl v. West, 13 Vet. App. 159, 161-62 (1999) (concluding that where new evidence was received within the appeal period, RO's decision was not a final decision, and the new evidence should have been considered in conjunction with the original claim); see also 38 C.F.R. § 3.156(b) (2012) (when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period).   

Following the submission of the private medical evidence in December 1973, the Veteran sought to reopen this claim for service connection for a bilateral hearing loss disability in December 1999.  In June 2000, the RO sent the Veteran a letter indicating that in order to reopen a previously denied claim that he needed to submit new and material evidence, and outlined the specific evidence necessary to do so.  The Veteran did not respond to that letter with additional argument or by submitting additional evidence.  Due to the Veteran's failure to respond to the June 2000 correspondence from the RO, the Board finds that the Veteran abandoned the December 1999 claim.  In this regard, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that "[a]bandonment of a non-final and non-appealable later claim cannot render final an unadjudicated earlier claim in which the agency failed to act."  See Charles, 587 F.3d at 1323.  Therefore, the October 1973 rating decision was still open following the June 2000 RO letter. 

After the RO's June 2000 letter and the Veteran's abandonment of the December 1999 claim, the Veteran filed another petition to reopen his claim for service connection for a bilateral hearing loss disability in February 2003.  In September 2003, the RO considered the merits, and declined to reopen the claim.  Because the RO denied the claim, which was the same in substance as the original, August 1973 claim, the September 2003 rating decision closed the non-final October 1973 decision.  That is, the 2003 decision rendered the 1973 decision final).   See Williams v. Peake, 521 F.3d 1348, 1350 (Fed.Cir.2008) (noting that "a reasonably raised claim remains pending until there is either a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent 'claim' for the same disability" (quoting Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007)); see also, Charles, supra.  Therefore, while the 1973 claim had remained pending since 1973, it was closed by the September 2003 rating decision.  The Veteran did not appeal the September 2003 decision; therefore, it too became final.  38 U.S.C.A. § 7105(c) (West 200); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).  

The effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(q) (1) (ii) (2012).  In this case, the Board finds no evidence of there being an informal or formal claim for service connection for a bilateral hearing loss disability, or a written intent to file an application to reopen his previously denied claim, filed after the September 2003 denial and prior to the February 22, 2007, application to reopen.  The first evidence of an intention to reopen his previously denied claim after the September 2003 denial was received in February 2007.  Subsequent to the September 2003 decision declining to reopen his previously denied claim for service connection, it was not until February 22, 2007,  that the Veteran submitted a statement again alleging entitlement to service connection for a bilateral hearing loss disability.  Thus, in this case, the only date that could serve as a basis for the award of service connection is the date of receipt of the Veteran's application to reopen his claim for service connection on February 22, 2007.  There is no legal entitlement to an earlier effective date of service connection for a bilateral hearing loss disability.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003). 

Because the Veteran's bilateral hearing loss disability was found to be related to service, service connection was established.  It does not follow, however, that because service connection is warranted that the effective date of service connection be the day following service or the date he filed his original claims because doing so would render meaningless many of the provisions of 38 U.S.C.A. § 5110  and 38 C.F.R. § 3.400.  Indeed, in Sears, the Federal Circuit held that pursuant to 38 C.F.R. § 3.400(q) (1) (ii), which it declared was a valid gap-filling regulation, there was no conflict between 38 U.S.C.A. §§ 5108 and 5110, and thus the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  Id.  at 1332.  Thus, under the law, there is no basis to assign an earlier effective date for service connection for the Veteran's bilateral hearing loss disability. 

Tinnitus

The Veteran's initial claim for service connection for tinnitus was filed at the RO on February 22, 2007.  This claim was initially denied in a June 2007 rating decision.  However following a February 2008 VA audiological examination in which the examiner established that tinnitus was directly related to service, the RO granted service connection for tinnitus in the July 2008 rating decision.   

The Veteran filed a claim for service connection for tinnitus on February 22, 2007, more than one year after his separation from active service in January 1971.  Where a claim has been filed more than one year after the date of separation from service, the effective date of service connection is the date of the receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b) (2012).  The first diagnosis of tinnitus of record is dated in February 2008 but the first indication of tinnitus was when the Veteran filed his claim in February 2007.  Thus, the date of 
the receipt of the claim and the date entitlement arose are the same, February 22, 2007. 

With regard to whether informal or formal claims, or a written intent to file a claim for service connection for tinnitus were filed prior to February 22, 2007, the Board finds no evidence of there being such a claim.  The first evidence of an intention to file a specific claim for service connection for tinnitus was received in February 2007.  Significantly, the record contains no other communication prior to the ultimately-successful February 2007 claim which could be interpreted as an informal or formal claim to support the award of an earlier effective date for service connection for tinnitus.  While the Veteran filed for claims for hearing loss disability and claims to reopen previously denied claims for service connection for hearing loss disability, he never filed a claim for service connection for tinnitus until February 2007.  All of the Veteran's communications to VA pertaining to his claims for hearing loss disability are explicit that he was seeking service connection/reopen claim for service connection for a hearing loss disability.  Because he did not specifically indicate that he intended to seek service connection for tinnitus until February 2007, none of the earlier claims for hearing loss disability may be construed as claims for service connection for tinnitus. 

The Veteran argues that he is entitled to an effective date earlier than the currently assigned February 22, 2007, for service connection for tinnitus because he initially filed his application for service connection for his hearing loss disability on August 16, 1973.  The Board finds that the application for service connection for hearing loss disability received from the Veteran in August 1973 cannot be construed as a claim for service connection for tinnitus because there is nothing in the application that can be construed as a specific claim for benefits related to tinnitus.  38 C.F.R. §§ 3.151, 3.155 (2012).   Additionally, the evidence received from the Veteran in 1973, including his lay statements, did not address or allude to symptoms of tinnitus.  Because at the time he submitted the August 1973 claim and throughout the adjudication of that claim the Veteran did not allege entitlement to service connection for tinnitus, the Board finds that the August 1973 claim cannot be construed as an earlier claim for entitlement to service connection for tinnitus. 

The first evidence VA received from the Veteran regarding a specific claim of entitlement to service connection for tinnitus was dated on February 22, 2007.  Thus, in this case, the only cognizable date that could serve as a basis for the award of service connection is the date of receipt of the Veteran's formal claim for service connection on February 22, 2007.  There is no legal entitlement to an earlier effective date for tinnitus. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for an earlier effective date and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an effective date earlier than February 22, 2007, for the grant of service connection for a bilateral hearing loss disability is denied. 

Entitlement to an effective date earlier than February 22, 2007, for the grant of service connection for tinnitus is denied. 




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



DepDepartment of Veterans Affairs


